DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 6 is amended to read:

6. The aircraft pylon according to claim 4, wherein said payload release unit comprises a support bar to which said sway braces are articulated, and a shifting arrangement configured to actuate the support bar between raised and lowered positions.

Claim 11 is amended to read:

11. The aircraft pylon according to claim 1, said attachment mechanism defining a receiving chamber therewithin, an upper part of said carrying arrangement comprising a suspension portion configured to be received within said receiving chamber and accommodated therein during pivoting of 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Number 34 in Figures 2A and 2B should be replaced with number 38.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled 

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The application is drawn to a pivoting aircraft pylon mechanism. Lam (US 7503525) teaches a pylon which pivots about a pivot axis towards the fuselage, however Lam does not teach the payload release unit shifting to a storage position inside the housing, nor does it teach moving the aircraft pylon during flight (column 4, lines 16-18). Binkholder (US 20130221158) teaches the payload release unit shifting to a storage position inside the housing. However, neither Lam nor Binkholder teaches or renders obvious the aircraft pylon being configured to pivot the carrying arrangement to a tilted position while shifting the payload release unit to a storage position. Therefore, independent claim 1 and subsequent dependent claims 4-21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard (US 7946208) and Bajuyo (US 7083148) show a payload release unit which retracts into housing upon release of the payload.
Peterson (US 4637292) shows doors closed by the payload release unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Richard R. Green/Primary Examiner, Art Unit 3647